

Exhibit 10.3
Amendment No. 2 to Sales Agreement


THIS AMENDMENT NO. 2 TO SALES AGREEMENT (this “Amendment”) is made effective as
of April 1, 2011 by and between NTP Radioisotopes (Pty) Ltd., a commercial
company registered and existing under the laws of the Republic of South Africa,
having its registered office at Building 1700, Pelindaba, Church Street West
Extension, Brits District, North West Province of South Africa (“NTP”), and
Lantheus Medical Imaging, Inc., a corporation organized and existing under the
laws of Delaware with a place of business at 331 Treble Cove Road, North
Billerica, Massachusetts, United States of America 01862 (“Lantheus”).


WHEREAS:


1.
NTP and Lantheus entered into a Sales Agreement effective as of April 1, 2009
(the “Sales Agreement”);



2.
NTP and Lantheus entered into Amendment No. 1 to the Sales Agreement effective
as of January 1, 2010 (together with the Sales Agreement, the “Agreement”); and



3.
NTP and Lantheus wish to further amend the Agreement to modify the committed
volume levels and specify the pricing for such volume levels through December
31, 2013;



NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1. Definitions. Terms defined in the Agreement and not otherwise defined herein
are used herein with the meanings so defined.


2. Amendments.


2.1
Section 2.1 of the Agreement is hereby amended by deleting in its entirety said
Section 2.1 and replacing therewith the following:



2.1
Subject to the terms of this Agreement, the parties hereby agree as follows:



(a)    Commencing as of April 1, 2011 and continuing through December 31, 2012,
Lantheus shall commit to place routine Product orders with NTP on a regular
weekly basis corresponding to at least ninety percent (90%) of Lantheus’
“standing order volume requirements” (as defined below), up to a maximum
purchase volume of 1,400 curies of Product per week from NTP and its
Subcontractors (as measured using the calibration as set forth in




--------------------------------------------------------------------------------




Section 2.5) unless orders for increased volumes of Product are otherwise placed
by Lantheus, as averaged over each separate but successive calendar quarter
commencing April 1, 2011, and NTP shall supply such orders, provided that, as
set forth in Section 2.1(c), such obligations shall only apply in those weeks in
which NTP and its Subcontractors are able to satisfy, and NTP and its
Subcontractors do satisfy, such obligations. Lantheus shall, in writing, submit
to NTP on the 1st day of each month during the term of this Agreement, a good
faith, non binding forecast of the estimated quantity of Product Lantheus
expects to order from NTP during the three (3) month period following the date
of the forecast (each a “Forecast”). Lantheus will also provide NTP with firm
orders for Product at least fourteen (14) days in advance of the required date
of Product shipment. During the period of April 1, 2011 through December 31,
2012, Lantheus expects the weekly purchase volumes to be in the range of 500 to
1,400 curies of Product; provided, however, for purposes of clarity, and
notwithstanding any other provision of this Agreement, the parties acknowledge
and agree that Lantheus shall be relieved of any obligations with respect to the
purchase volumes in this Section 2.1 if Lantheus has reason to believe that it
will be unable to use such Product in the manufacture and sale of Technetium-99m
generators (e.g., there is a change in customer demand for Technetium-99m
generators); provided further, that if at any time during the term of this
Agreement Lantheus does not purchase an average weekly volume of at least four
hundred (400) curies of Product per week from NTP and its Subcontractors, as
averaged over each calendar quarter and as measured using the calibration as set
forth in Section 2.5, the parties will make a good faith effort to renegotiate
the terms of this Agreement for future purchases of Product made by Lantheus to
reflect any incremental costs of such decreased volumes borne by NTP and its
Subcontractors. For purposes of this Agreement, “standing order volume
requirements” shall mean Lantheus’ normal weekly volume requirements for Product
in excess of Lantheus’ purchase volume commitments to its other principal
supplier of Product which existed on February 28, 2011.


For clarity and as an example:


During the period of April 1, 2011 through December 31, 2012, if Lantheus’
normal weekly volume requirements for Product are 1,000 curies per week of
Molybdenum-99 (as measured for purposes of this calculation using the
calibration as set forth in Section 2.5) in excess of Lantheus’ purchase volume
commitments to its other principal supplier of Product, Lantheus will purchase,
and NTP will supply, at least the first 900 curies per week of such volume
requirements.


(b)    Commencing as of January 1, 2013 and continuing through December 31,
2013, Lantheus shall commit to place routine Product orders


2

--------------------------------------------------------------------------------




with NTP on a regular weekly basis corresponding to at least thirty three
percent (33%) of Lantheus’ total requirements of Product as averaged over each
separate but successive calendar quarter, and NTP shall supply such orders,
provided that, as set forth in Section 2.1(c), such obligation shall only apply
in those weeks in which NTP and its Subcontractors are able to satisfy, and NTP
and its Subcontractors do satisfy, such obligations. In addition, during the
period of January 1, 2013 through December 31, 2013, Lantheus will continue to
provide NTP with a good faith, non binding Forecast on the 1st day of each
month. Lantheus will also continue to provide NTP with firm orders for Product
at least fourteen (14) days in advance of the required date of Product shipment.


(c)    Such Product shall be supplied and delivered to John F. Kennedy
International Airport, Jamaica, New York (“JFK”) or Logan International Airport,
Boston, Massachusetts (“BOS”) (or other mutually agreed upon delivery location)
on a mutually agreed schedule with follow-on trucking delivery to the Lantheus
facility in North Billerica, Massachusetts. Lantheus shall provide NTP with
notice of its intention to change such location at least forty-five (45) days in
advance of the required inception date of such changes. NTP shall be responsible
to ensure that the full weekly quota of Mo-99 is delivered to Lantheus other
than during scheduled outages for routine maintenance, unscheduled outages or
failures of the production lines of NTP and its Subcontractors (i.e., under
conditions of normal operations prevailing at NTP and its Subcontractors’
facilities). At the discretion of the Account Manager at NTP (“Account
Manager”), such material shall be supplied by NTP or its Subcontractors.
Lantheus shall be advised in a timely way of the manner in which supply
obligations hereunder will be allocated among NTP and its Subcontractors. NTP
will schedule deliveries to Lantheus so as to compensate for scheduled outages
at either facility in such a way that the full supply quota will be maintained
under such circumstances.


(d)    For any supply of Product by NTP, NTP will provide Lantheus with Product
derived from low enriched uranium (LEU) whenever possible unless otherwise
directed by Lantheus. In addition, to the extent that the total volume of
LEU-based Product available for sale by NTP is not sufficient to meet all of its
customer orders in a given run, NTP shall supply Lantheus’ orders first and to
the greatest extent possible with LEU-based Product.


(e)    In the case of scheduled or unscheduled outages or production line
failures for whatever reason (and for Events of Force Majeure (as hereinafter
defined)) affecting NTP or its Subcontractors, Lantheus will receive a share of
Product available that is not less than that which is directly proportional to
its average share of the total weekly purchasing


3

--------------------------------------------------------------------------------




(averaged over the preceding thirty (30) days) from NTP and its Subcontractors.


For clarity and as an example:


If NTP or its Subcontractors experiences a production line failure affecting the
supply of Product hereunder, and NTP and its Subcontractors sold an average
weekly volume of 2,000 curies of Product, and Lantheus purchased from NTP an
average weekly volume of 1,000 curies of Product, in the preceding thirty days
(each as measured using the calibration as set forth in Section 2.5), then
Lantheus would be entitled to receive at least fifty percent (50%) of the volume
of Product available for sale by NTP and its Subcontractors.


(f)    In situations where a global supply shortage arises or Lantheus’ supply
of Molybdenum-99 from third party suppliers other than NTP or its Subcontractors
is adversely affected for whatever reason (e.g., scheduled or unscheduled
reactor outages that result in shortages from such third party suppliers), NTP
and its Subcontractors will supply routine orders for Product placed by Lantheus
and its other customers. NTP and its Subcontractors will also use their best
efforts to make available any additional volumes of Product requested by
Lantheus and shall provide Lantheus with a right of first refusal to purchase
any Product available for sale by NTP or its Subcontractors; provided, however,
that, if required by written customer contracts which existed on February 28,
2011, NTP and its Subcontractors may provide customers affected directly by such
supply shortage with a share of the available Product that is directly
proportional to such affected customer’s average share of the total weekly
purchasing (averaged over the preceding thirty (30) days) from NTP and its
Subcontractors. For purposes of clarity, affected customers are customers of NTP
and its Subcontractors whose supply of Molybdenum-99 has been reduced as a
direct result of the supply shortage.


(g)    The NRU Reactor located in Chalk River, Ontario is currently scheduled to
be shut-down for a period of inspection and maintenance for four weeks beginning
in May 2011. Pursuant to the mutually agreed upon supply schedule, which
schedule may be modified from time to time by mutual consent of the Parties, NTP
and its Subcontractors will provide Lantheus with at least the minimum supply
volumes of Product during the NRU Reactor’s shutdown period, pursuant to the
terms set forth herein (including, but not limited to, the delivery and pricing
terms). These purchase volumes, estimated as of April 1, 2011, and the purchase
prices related thereto are attached hereto as Exhibit D. NTP and its
Subcontractors will also use their best efforts to make available any additional
volumes of Product requested by Lantheus and shall provide Lantheus with a right
of


4

--------------------------------------------------------------------------------




first refusal to purchase any additional volumes of Product available for sale
by NTP or its Subcontractors in excess of the purchase volumes set forth in
Exhibit D.


(h)    NTP has established and shall maintain relationships with air carriers
for the Lantheus route such that the probability of a Lantheus shipment being
refused by the carrier shall be highly improbable. NTP shall liaise (via the
Account Manager at NTP) with its Subcontractors, taking into account the reactor
production and maintenance schedules of each facility, and supply Lantheus
thirty-five (35) days in advance of the first delivery of a month, the supply
schedule for the following month detailing clearly which supplier (NTP or a
Subcontractor) will supply such delivery. For clarity and as an example, NTP
will provide Lantheus the March 2010 supply schedule on 27 January 2010. This
supply schedule will be binding on NTP and its Subcontractors and will be used
by Lantheus to register each shipment with applicable U.S. governmental
authorities as dictated by U.S. regulations. If the airport of delivery is JFK,
then Product will be available for pick-up by Lantheus no later than 12:00 Noon.
If the airport of delivery is BOS, then Product will be available for pick-up by
Lantheus no later than 3:00PM. Pick-up time for any other delivery location will
be mutually agreed upon.


(i)    Notwithstanding the foregoing, NTP and its Subcontractors hereby
acknowledge and agree that the diversification of supply provided by NTP through
its supply and back-up supply arrangements with its Subcontractors is essential
to the purpose of this Agreement. Without limiting the rights of Lantheus
elsewhere in this Agreement, if at any time during the term of this Agreement
the consortium of supply partners changes or NTP or its Subcontractors does not
or cannot deliver the quantities specified in this Section 2.1 on a weekly basis
in a reliable manner, the parties will make a good faith effort to renegotiate
the terms of this Agreement. In the event the parties are unable to agree on
modification of this Agreement within a reasonable period of time (not to exceed
sixty (60) days), Lantheus shall have the sole right, after giving NTP thirty
(30) days prior written notice, to terminate this Agreement.


2.2
Section 2.2 of the Agreement is hereby amended by deleting it in its entirety
and replacing therewith “[Intentionally left blank.]”.



2.3
Section 2.3 of the Agreement is hereby amended by deleting it in its entirety
and replacing therewith “[Intentionally left blank.]”.



2.4
Section 2.5 of the Agreement is hereby amended by deleting in its entirety said
Section 2.5 and replacing therewith the following:





5

--------------------------------------------------------------------------------




2.5
Commencing as of April 1, 2011, the number of curies of Product shipped from NTP
or its Subcontractors shall be based on the order placed by Lantheus and
calibrated one hundred forty-four (144) hours from twelve o’clock (12:00) noon
Johannesburg, South Africa, at airport of departure on the day of shipment from
the airport of departure. The number of curies of Product shipped from any
Subcontractor will be calibrated as if it were shipped from Johannesburg, South
Africa so that Lantheus will receive an equal number of curies of Product
regardless of whether the order is shipped by NTP or any of its Subcontractors.



2.5
Section 5.1 of the Agreement is hereby amended by deleting in its entirety said
Section 5.1 and replacing therewith the following:



5.1
The price payable by Lantheus for Product for the period from April 1, 2011
through October 1, 2012 shall be as follows:



(a)    The unit price of Product for such week shall be four hundred and ninety
fixed US dollars (US$490) per Curie at calibrated date and time for the first
five hundred (500) curies delivered per week and three hundred and eighty four
fixed US dollars (US$384) per Curie at calibrated date and time for all curies
in excess of the first five hundred (500) curies delivered per week. The
calibration date and time shall be in accordance with Section 2.5.


(b)    Notwithstanding the foregoing, during the NRU Reactor’s shutdown period
described in Section 2.1(g), the unit price of Product for each week during such
period shall be four hundred and ninety fixed US dollars (US$490) per Curie at
calibrated date and time for the first five hundred (500) curies delivered per
week, three hundred and eighty four fixed US dollars (US$384) per Curie at
calibrated date and time for the next two hundred and fifty (250) curies
delivered per week, and four hundred and ninety fixed US dollars (US$490) per
Curie at calibrated date and time for all curies in excess of seven hundred and
fifty (750) curies delivered per week. The unit prices set forth in Section
5.1(a) shall apply to the future shortages or shutdown periods described in
Section 2.1(f), provided that, in the event that NTP incurs direct costs related
to extraordinary measures taken by NTP or its Subcontractors over an extended
period of time (not less than a period of three (3) months) to supply Product to
Lantheus in excess of the routine purchase volumes described herein, the parties
will negotiate in good faith a unit price for such excess Product based upon
Lantheus’ proportional share of the reasonable variable expenses borne by NTP
and its Subcontractors in connection therewith (as evidenced by reasonable
documentation made available to Lantheus).


6

--------------------------------------------------------------------------------






(c)    The routine price will be adjusted upon mutual agreement of the parties
effective as of October1, 2012 on the basis of market forces prevailing at the
time, the then current cost of production and any contractual sales obligations
that each party may have with its customers or suppliers and by good faith
negotiation and agreement by, at the latest, June 30, 2012. Lantheus shall have
the right to terminate the Agreement if the parties fail to agree on such new
pricing by such last day in June.


(d)    Provided that Lantheus is NTP’s largest customer in North America as
measured by volume of curies purchased on an annual basis (as calculated
consistent with calibration as set out in Section 2.5), the prices payable by
Lantheus for Product shall not be higher than the purchase price (as calculated
consistent with calibration as set out in Section 2.5) paid by any other
purchaser of Product from NTP or its Subcontractors for delivery into North
America (after giving effect to all rebates, discounts, and similar pricing
concessions or incentives available to such purchasers, but excluding
governmental purchases or purchases for other non-commercial purposes). For
purposes of calculating the purchase price paid by other purchasers of Product
for delivery into North America in order to determine if any prospective price
adjustment shall be made hereunder, the parties agree that the purchase price
paid by each purchaser pursuant to a written contract with NTP in a currency
different from the United States dollar shall be determined taking into account
the exchange rate of the United States dollar against such different currency as
at the execution date of such written contract for any contracts entered into by
NTP on or after April 1, 2011 and as at April 1, 2011 for any contracts entered
into by NTP prior to such date. At any time reasonably requested by Lantheus
(but no more frequently than once per calendar quarter), NTP will furnish to
Lantheus a certificate, executed by a duly authorized officer of NTP, stating
that such officer has reviewed the sales of such Product during such period and
that NTP and its Subcontractors have complied with this Section 5.1(d). To the
extent it is determined that NTP is not in compliance with this Section 5.1(d),
NTP will credit Lantheus with the difference between the price paid by Lantheus
and the amount otherwise contemplated by this Section 5.1(d) and any such
difference will be paid by NTP to Lantheus in the form of a cash payment.


(e)    NTP shall invoice Lantheus at the end of each month for all Product
supplied by NTP or its Subcontractors in that month. Invoicing shall be in
respect of the price applicable to Product upon delivery of such conforming
Product to Lantheus on an FCA basis, and


7

--------------------------------------------------------------------------------




in respect of container charges as the same become payable under this Agreement.
Lantheus shall pay all invoices for shipments of conforming Product in any given
month (as reduced by any outstanding credits for nonconforming Product) by the
end of the following month to NTP.


2.6
The Agreement is hereby amended by adding the following Section 8.6:



8.6
For purposes of clarity and without limiting the generality of the provision in
Section 8.1, NTP and its Subcontractors hereby acknowledge and agree that any
law, regulation, or other action of any applicable governmental authorities
having a materially adverse effect on the delivery, sale or use of
Technetium-99m generators in North America using Molybdenum-99 derived from
highly enriched uranium shall be deemed to be an Event of Force Majeure, and
Lantheus shall have the right to terminate this Agreement.



2.7
Exhibit B of the Agreement is hereby amended by adding “Australian Nuclear
Science and Technology Organization (“ANSTO”)” to the list of Subcontractors. In
addition, all of the references to “Subcontractor” in the Agreement shall be
amended to mean “Subcontractors.”



2.8
The Agreement is hereby amended by adding Exhibit D, a copy of which is attached
hereto.



3.    Waiver. Each party hereby waives any non-compliance with the terms and
provisions of the Agreement relating to the purchase volume requirements as in
effect immediately prior to the amendment thereof by this Agreement.


4.    General. Except as specifically amended hereby, the Agreement remains in
full force and effect and otherwise unamended hereby. This Amendment constitutes
a final written expression of the terms hereof and is a complete and exclusive
statement of those terms. This Amendment shall be governed by and construed in
accordance with the laws of England, without reference to its choice of laws
rules.


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.




For and on behalf of NTP:
                    
/s/ Don Robertson
Name and Title:
M.D. NTP



For and on behalf of Lantheus:
                    
/s/ William C. Dawes
Name and Title:
William C. Dawes, Vice President,
Manufacturing & Operations



Witnessed by IRE:
                    
/s/ Jean-Michel Vanderhofstadt
Name and Title:
Directeur General





Witnessed by ANSTO:
                    
/s/ Doug Cubbin
Name and Title:
EGM Business Development &
Commercialisation





9

--------------------------------------------------------------------------------




EXHIBIT D


Supply Volumes


NRU Shutdown May/June 2011
 
 
 
 
 
 
 
 
 
 
Arrival LMI
NTP
IRE
Ansto
Dispatch date
Week 20
 
 
 
 
 
Saturday
Saturday, May 21, 2011
600
400
0
Friday, May 20, 2011
Total:
 
600
400
0
 
Week 21
 
 
 
 
 
Sunday
Sunday, May 22, 2011
0
0
250
Saturday, May 21, 2011
Monday
Monday, May 23, 2011
0
0
0
Sunday, May 22, 2011
Thursday
Thursday, May 26, 2011
0
400
205
Wednesday, May 25, 2011
Saturday
Saturday, May 28, 2011
0
300
0
Friday, May 27, 2011
Total:
 
0
700
455
 
Week 22
 
 
 
 
 
Sunday
Sunday, May 29, 2011
0
0
225
Saturday, May 28, 2011
Monday
Monday, May 30, 2011
0
0
0
Sunday, May 29, 2011
Thursday
Thursday, June 2, 2011
0
400
205
Wednesday, June 01, 2011
Saturday
Saturday, June 4, 2011
500
300
0
Friday, June 3, 2011
Total:
 
500
700
430
 
Week 23
 
 
 
 
 
Sunday
Sunday, June 5, 2011
550
0
225
Saturday, June 4, 2011
Monday
Monday, June 6, 2011
0
0
0
Sunday, June 5, 2011
Tuesday
Tuesday, June 7, 2011
0
0
0
Monday, June 6, 2011
Thursday
Thursday, June 9, 2011
0
300
205
Wednesday, June 08, 2011
Saturday
Saturday, June 11, 2011
600
0
0
Friday, June 10, 2011
Total:
 
1150
300
430
 
Week 24
 
 
 
 
 
Sunday
Sunday, June 12, 2011
600
0
225
Saturday, June 11, 2011
Monday
Monday, June 13, 2011
0
0
0
Sunday, June 12, 2011
Thursday
Thursday, June 16, 2011
0
450
0
Wednesday, June 15, 2011
Saturday
Saturday, June 18, 2011
600
250
0
Friday, June 17, 2011
Total:
 
1200
700
225
 
Week 25
 
 
 
 
 
Sunday
Sunday, June 19, 2011
600
0
0
Saturday, June 18, 2011
Monday
Monday, June 20, 2011
0
0
0
Sunday, June 19, 2011
Thursday
Thursday, June 23, 2011
0
500
0
Wednesday, June 22, 2011
Saturday
Saturday, June 25, 2011
600
200
0
Friday, June 24, 2011
Total:
 
1200
700
0
 
Week 26
 
 
 
 
 
Sunday
Sunday, June 26, 2011
0
0
215
Saturday, June 25, 2011
Monday
Monday, June 27, 2011
0
0
0
Sunday, June 26, 2011
Thursday
Thursday, June 30, 2011
0
200
200
Wednesday, June 29, 2011
Saturday
Saturday, July 2, 2011
0
200
0
Friday, July 1, 2011
Total:
 
0
400
415
 
 
 
 
 
 
 



10

--------------------------------------------------------------------------------




* The pricing for such volumes is set forth in the first sentence of Section
5.1(b) of the Agreement, as amended.
 
 
 
 
 
 
 
 
 
 
 
 





11